Title: From Thomas Jefferson to George Hammond, 19 June 1793
From: Jefferson, Thomas
To: Hammond, George



Sir
Philadelphia June 19. 1793.

I had the honour to address you a letter on the 29th. of May was twelvemonth on the articles still unexecuted of the treaty of peace between the two nations. The subject was extensive and important, and therefore rendered a certain degree of delay in the reply, to be expected. But it has now become such as naturally to generate disquietude. The interest we have in the Western posts, the blood and treasure which their detention costs us daily, cannot but produce a corresponding anxiety on our part. Permit me therefore to ask when I may expect the honour of a reply to my letter, and to assure you of the sentiments of respect with which I have the honor to be Sir your most obedient & most humble servt

Th: Jefferson

